Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00714-CR

                                          Douglas James DAVIS,
                                                Appellant

                                                 v.
                                      The STATE of TexasAppellee
                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR6254
                               Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: November 12, 2014

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

           On October 24, 2014, we ordered that this appeal would be dismissed pursuant to rule

25.2(d) unless an amended trial court certification showing that the appellant has the right of appeal

was made part of the appellate record by November 21, 2014. See TEX. R. APP. P. 25.2(d); 37.1;
                                                                                     04-14-00714-CR


see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). Appellant’s counsel has filed written notice with

this court that counsel has reviewed the record and “can find no right of appeal for Appellant.”

We construe this notice as an indication that appellant will not seek to file an amended trial court

certification showing that he has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also

Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the

record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss

this appeal. Accordingly, this appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-